August 3, 1928, Nick Schneyder, while an employee of defendant, was injured in the right foot by a car running over it and pinching it. The attending physician was unable to find any fracture or condition which would prevent him from returning to work. Nevertheless, he did not go back to work. He developed a bad mental condition in which notions of injustice and persecution in connection with his claim for compensation predominated. In 1934 he killed a man whom he thought was trying to steal papers relating to his claim and he is now confined in the Ionia State Hospital as a criminally insane person. His right leg has become weakened from disuse, partly at least arising out of his idea that he cannot use it.
In 1928 he made claim for compensation for "fracture to right foot." After hearing, the deputy commissioner denied the claim, adjudging that Schneyder had suffered an accident which arose out of and in the course of his employment but that — "plaintiff's disability if he has any is not the cause of an accidental injury, but is due to other causes." *Page 129 
On appeal, the award was affirmed. In its opinion the department found "If plaintiff has any disability, at the present time, he has not met the burden of proof in showing that it is due to the original injury."
The award was not res judicata that Schneyder had not sustained a compensable injury. It was res judicata only to the effect that he had suffered an accident but it had not produced a compensable disability at the time of the hearing. There was nothing in it which would prevent the later allowance of compensation if and when the original injury should develop into an actual disability. That Schneyder has become worse, both physically and mentally, since the hearing is undisputed.
The case presents the question whether and when disability arising from a mental disorder growing out of an accident is compensable.
In 86 A.L.R. 961, note, the cases are collected. It is said there does not seem to be any general rule governing such conditions but "generally no award will be made where the chain of causation is broken." However, the authorities plainly indicate the logical distinction:
(1) Where the accident has a direct effect upon the nervous system, all the results thereof, both physical and mental, go to make up disability and determine compensability;
(2) But where the mental disturbance is collateral to the injury, does not arise directly from it but is due to worry, anxiety or brooding over the accident or its effect or compensation for it, or the like, it is not compensable.
In the instant case the distinction was not kept in mind in the presentation of testimony nor in the opinion of the department. The department found *Page 130 
the fact of total disability without a proper regard for the applicable rule of law. The issue is whether and how far plaintiff's present disability is the direct result of the physical injury to his foot, excluding the consequences of mental disturbances collateral to and not arising directly from the physical hurt. In view of the fact that the issue has not been adjudicated by the department, the award is vacated and the cause remanded to the department for reconsideration in conformity with this opinion.
NORTH, BUTZEL, POTTER, and CHANDLER, JJ., concurred with FEAD, C.J.